ORDER OF REINSTATEMENT
Comes now the Indiana Supreme Court Disciplinary Commission and files in the cause their "Findings of Fact, Conclusions of Law and Récommendation", wherein they find that the Petitioner, Morris Tabak, has satisfied the requirements of Admission and Discipline Rule 28, Section 4(a).
And this Court, having examined said findings and recommendations now adopts and accepts them in their entirety.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Petitioner, Morris Tabak be, and he hereby is, reinstated as an attorney at the Bar of this Court, effective immediately.
The Clerk of this Court is directed to forward a copy of this Order to the Indiana Supreme Court Disciplinary Commission, to Mr. Ronald E. Elberger, attorney for Petitioner, to the State Board of Law Examiners, and to all parties who were notified previously of Petitioner's suspension.
All Justices concur.